I do not feel that the errors found in the record in respect to the admission or rejection of evidence are of sufficient importance or relevancy to justify a reversal of the judgment. (I. C. A., 5-907.) And I can not conceive it to be reasonably probable that any jury would construe Instruction No. 12 as justifying "a verdict for respondent if the jury found appellant did some work even though by so doing he was endangering his health or life."
Appellant having failed to submit a legally correct instruction on the theory of his case that he was endangering his health or life in doing the work he had been doing, he should not be allowed to complain because the trial court did not work over and modify the incorrect instructions requested. *Page 381